     Case 3:15-md-02672-CRB Document 7526 Filed 06/19/20 Page 1 of 2



 1   Damien J.
     Damien  J. Marshall
                Marshall (Pro
                         (Pro Hac
                              Hac Vice)
                                  Vice)
     BOIES SCHILLER
     BOIES   SCHILLER FLEXNER
                          FLEXNER LLP LLP
 2   55
     55 Hudson
        Hudson Yards
                Yards
     New York,
     New  York, NY
                NY 100019
                    100019
 3   Telephone:
     Telephone: 212.446.2300
                 212.446.2300
     Facsimile: 212.446.2350
     Facsimile: 212.446.2350
 4   Email:
     Email: dmarshall@bsfllp.com
            dmarshall@bsfllp.com

 5   Counsel  for Plaintiffs'
     Counsel for  Plaintiffs Jerel
                              Jerel Rogers,
                                    Rogers, David
                                            David Whitcomb,
                                                  Whitcomb,
     Kay Turner,
     Kay  Turner, Steve
                  Steve Sacks,
                         Sacks, Molly
                                 Molly Warner,
                                       Warner, Ellen
                                                Ellen Mutari,
                                                      Mutari,
 6   Deborah M.
     Deborah      Figart, Scott
               M Figart,   Scott Weiss,
                                 Weiss, Daniejla
                                        Daniejla Bjelic,
                                                  Bjelic,
     Scott Hiaasen,
     Scott Hiaasen, and
                     and Jennifer
                          Jennifer Hiaasen
                                    Hiaasen
 7
                                  UNITED STATES
                                  UNITED STATES DISTRICT
                                                DISTRICT COURT
                                                         COURT
 8
                              NORTHERN DISTRICT
                              NORTHERN DISTRICT OF
                                                OF CALIFORNIA
                                                   CALIFORNIA
 9

10                                    SAN
                                      SAN FRANCISCO
                                          FRANCISCO DIVISION
                                                    DIVISION

11
     IN
     IN RE:
        RE: VOLKSWAGEN
            VOLKSWAGEN “CLEAN
                        "CLEAN                         Civil Case
                                                       Civil Case No.
                                                                  No. 15-md-2672-CRB
                                                                      15-md-2672-CRB
12   DIESEL” MARKETING,
     DIESEL" MARKETING, SALES
                         SALES
     PRACTICES AND
     PRACTICES  AND PRODUCTS
                    PRODUCTS                           NOTICE OF
                                                       NOTICE OF WITHDRAWAL
                                                                 WITHDRAWAL OF
                                                                            OF
13   LIABILITY LITIGATION                              COUNSEL
                                                       COUNSEL
14
     This
     This Documents Relates to:
          Documents Relates to:
15   ALL ACTIONS
     ALL  ACTIONS

16

17   TO
     TO THE CLERK OF
        THE CLERK OF THE
                     THE COURT
                         COURT AND
                               AND ALL
                                   ALL PARTIES
                                       PARTIES OF
                                               OF RECORD:
                                                  RECORD:
18          PLEASE
            PLEASE TAKE
                   TAKE NOTICE
                        NOTICE that
                               that DAMIEN
                                    DAMIEN J.
                                           J. MARSHALL,
                                              MARSHALL, of
                                                        of the
                                                           the law
                                                               law firm
                                                                   firm
19   BOIES SCHILLER
     BOIES SCHILLER FLEXNER
                    FLEXNER LLP,
                            LLP, pursuant
                                 pursuant to
                                          to Rule
                                             Rule 11-5(a),
                                                  11-5(a), hereby
                                                           hereby requests
                                                                  requests the
                                                                           the
20   Court withdraw him
     Court withdraw him as
                        as counsel
                           counsel of record in
                                   of record in this matter on
                                                this matter on behalf of Plaintiffs
                                                               behalf of Plaintiffs Jerel
                                                                                    Jerel
21   Rogers, David Whitcomb,
     Rogers, David Whitcomb, Kay
                             Kay Turner,
                                 Turner, Steve
                                         Steve Sacks,
                                               Sacks, Molly
                                                      Molly Warner,
                                                            Warner, Ellen
                                                                    Ellen Mutari,
                                                                          Mutari,
22   Deborah M.
     Deborah M. Figart,
                Figart, Scott
                        Scott Weiss,
                              Weiss, Daniejla
                                     Daniejla Bjelic,
                                              Bjelic, Scott
                                                      Scott Hiaasen,
                                                            Hiaasen, and
                                                                     and Jennifer
                                                                         Jennifer
23   Hiaasen, individually
     Hiaasen, individually and
                           and on
                               on behalf
                                  behalf of
                                         of all
                                            all similarly
                                                similarly situated
                                                          situated persons. Other
                                                                   persons. Other
24   members of
     members of the
                the law
                    law firm
                        firm BOIES
                             BOIES SCHILLER
                                   SCHILLER FLEXNER
                                            FLEXNER LLP
                                                    LLP will continue to
                                                        will continue to
25   represent these
     represent       plaintiffs.
               these plaintiffs.
26          Further, pursuant
            Further, pursuant to
                              to Rule
                                 Rule 11-5(a),
                                      11-5(a), of
                                               of the Local Rules
                                                  the Local Rules of
                                                                  of this
                                                                     this Court,
                                                                          Court,
27   attached hereto
     attached hereto as
                     as Exhibit
                        Exhibit A
                                A is
                                  is aa [Proposed]
                                        [Proposed] Order
                                                   Order Granting
                                                         Granting Withdrawal
                                                                  Withdrawal of
                                                                             of
28   Counsel
     Counsel for entry by
             for entry by the Court.
                          the Court.

                                                                NOTICE OF
                                                                NOTICE OF WITHDRAWAL
                                                                          WITHDRAWAL OF OF COUNSEL
                                                                                           COUNSEL
                                                                             Case No.
                                                                             Case No. 15-md-2672-CRB
                                                                                      15-md-2672-CRB
     Case 3:15-md-02672-CRB Document 7526 Filed 06/19/20 Page 2 of 2



 1   Dated: June
     Dated: June 19,
                 19, 2020
                     2020                   By:
                                            By:   /s/
                                                  /s/ Damien
                                                      Damien J.
                                                              J. Marshall
                                                                 Marshall
                                                  Damien J.
                                                  Damien   J. Marshall
                                                              Marshall
 2                                                Boies Schiller
                                                  Boies  Schiller Flexner
                                                                  Flexner LLP
                                                                           LLP
 3                                                Counsel
                                                  Counsel for  Plaintiffs Jerel
                                                           for Plaintiffs Jerel Rogers,
                                                                                Rogers,
                                                  David Whitcomb,
                                                  David  Whitcomb, Kay
                                                                     Kay Turner,
                                                                           Turner, Steve
                                                                                   Steve
 4                                                Sacks, Molly
                                                  Sacks, Molly Warner,
                                                                 Warner, Ellen
                                                                          Ellen Mutari,
                                                                                Mutari,
 5                                                Deborah M.
                                                  Deborah       Figart, Scott
                                                            M Figart,   Scott Weiss,
                                                                              Weiss,
                                                  Daniejla Bjelic,
                                                  Daniejla  Bjelic, Scott
                                                                    Scott Hiaasen,
                                                                          Hiaasen, and
                                                                                    and
 6                                                Jennifer Hiaasen
                                                  Jennifer Hiaasen
 7

 8

 9                           CERTIFICATE OF
                             CERTIFICATE OF SERVICE
                                            SERVICE

10        I, Damien
          I, Damien J.J. Marshall,
                         Marshall, hereby
                                   hereby certify
                                            certify that the foregoing
                                                    that the foregoing was
                                                                       was served
                                                                           served on
                                                                                  on June
                                                                                     June
   19, 2020
11 19,  2020 on
              on counsel
                  counsel of
                           of record
                               record through
                                       through the
                                                 the court
                                                     court using
                                                            using CM/ECF
                                                                  CM/ECF system
                                                                            system which
                                                                                   which
   will send
   will send aa notice
                notice of
                       of electronic
                          electronic filing
                                     filing to
                                            to all
                                               all counsel
                                                   counsel of
                                                            of record.
                                                               record.
12

13
                                            /s/Damien
                                            /s/Damien J.  Marshall
                                                       J. Marshall
14                                          Damien J.
                                            Damien  J. Marshall
                                                       Marshall
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        NOTICE OF
                                                        NOTICE OF WITHDRAWAL
                                                                  WITHDRAWAL OF OF COUNSEL
                                                                                   COUNSEL
                                                                     Case No.
                                                                     Case No. 15-md-2672-CRB
                                                                              15-md-2672-CRB
